Spoitobd J.,
(dissenting.) The object of an attachment is to obtain a security for the payment of a money demand; the object of a sequestration is to preserve the property in dispute, in statu quo, pending the litigation.
An attachment confers a right to be paid by preference out of the property in favor of the attaching creditor; a sequestration does not.
To release an attachment, the defendant must give bond “to satisfy such judgment as may be rendered; ” C. P., 259 ; to release a sequestration, the condition of the bond, prescribed by law and unalterable by the parties or the courts, is, not to send the property sequestered out of the jurisdiction, nor to make an improper use of it, but faithfully to present the same, after judgment, in case there be a decree for its restoration. O. P., 280.
Quo ad the property sequestered — the plaintiff acquires no greater right than he had before, by the process of sequestration. Duclere v. Crebassol, 194, 98. Bank of Alabama v. Hozey, 2 R., 153.
*531Accordingly, it must be a complete answer to a suit upon a bond for the release of the sequestration to show that the plaintiff’s right upon the property has been overridden and extinguished by a superior right existing at and prior to the moment of sequestration.
I, therefore, concur in the view of this case presented with force and brevity by the following opinion of the District Judge.
“The plaintiff’s sequestration was an invasion of landlord’s superior right. If the property had not been bonded, the sequestration would unquestionably have been thwarted by the vigilance of Mr. Blondeau.
The defendant’s inability to comply with the condition of his bond, was a necessary result of an infirmity in the plaintiff’s title. The defendant cannot be taken to have guarantied against that. ”
For these reasons. I think the judgment appealed from should be affirmed.
Mr. Justice Lea is of this opinion.